

[a10a106image1.gif][a10a106image2.gif]
Exhibit 10(a)103

--------------------------------------------------------------------------------

Confidential Interoffice
Correspondence
Date:        March ___, 2014


To:        Name


From:
Jennifer Raeder



Subject:
2014 Stock Option Agreement (“Agreement”) – Under the 2011 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After May 6, 2011)



I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
the Personnel Committee of the Entergy Corporation Board of Directors
(“Committee”) has agreed to grant you, pursuant to the 2011 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After May 6, 2011), (the "Plan"), a nonstatutory
stock option (the "Option") to purchase xxxx shares of Entergy Corporation
common stock (the "Common Stock") at a price of $xxxx per share (the "Exercise
Price"), subject to the following terms and conditions:


1.    Effective Date of Option Grant. This Option grant by the Company is
effective January 30, 2014 (“Grant Date”), unless you file a written objection
in accordance with Section 7 below.


2.    Option Term. The term of the Option (the "Option Term") shall commence on
the Grant Date and, unless the Option is previously terminated pursuant to the
Plan or this Agreement, shall terminate upon the expiration of ten years from
the Grant Date. Upon expiration of the Option Term, all of your rights under the
Plan and this Agreement with respect to the Option shall terminate.


3.    Vesting of Option. The Option shall vest and become exercisable at the
rate of 33-1/3% on each of the first three (3) anniversaries of the Grant Date,
unless otherwise provided in Section 5. Further, you must be a continuing
full-time regular employee of a System Company or a continuing part-time regular
System Company employee participating in the Company’s Phased Retirement Program
on an applicable anniversary date in order for the portion of the Option to vest
that is scheduled to become vested on such anniversary date unless otherwise
provided in Section 5.
 
4.    Exercise of Option.


(a)    Method of Exercise. You may exercise a vested Option by one of the
methods approved by the Committee in connection with the grant of this Option.
You can determine the permissible methods of exercise: (i) by contacting
Computershare Executive Services at 1 (800) 851-1982, or (ii) via the Internet
address https://www.cpushareownerservices.com/cpuportal/index.jsp . You will be
required to choose from one of the payment methods made available by the
Committee for exercising stock options, which method shall also provide for the
payment by you of all applicable income tax and employment tax amounts required
to be withheld in connection with such exercise.



1



--------------------------------------------------------------------------------





(b)    Limitations on Sale of Option Shares.


Notwithstanding anything to the contrary in Section 4(a) above or in the general
description of exercise alternatives, as a System Management Level 1-4
Participant, you must maintain the applicable Target Stock Ownership Level
reflected in the chart below, which Level is expressed as a multiple of your
base salary and is based on your System Management Level.


Target Stock Ownership Levels


Management Level
Stock Ownership
Target Levels
ML1
6 times base salary
ML2
3 times base salary
ML3
2 times base salary
ML4
1 times base salary



These ownership multiples may be satisfied through any shares of Common Stock
held by a System Management Level 1-4 Participant, including but not limited to
unvested restricted shares and shares held in tax-qualified 401(k) plans. Until
you achieve your multiple of salary ownership position you must continue to
retain at least 75% of your After-Tax Net Profit from the exercise of the Option
in Company Stock until the earlier of (a) achieving and maintaining your
multiple of base salary ownership threshold, or (b) your termination of
full-time employment (or part-time employment under the Company’s Phased
Retirement Program) within the Entergy System. Once you have achieved and
maintain your multiple of base salary ownership threshold, you are no longer
bound by the 75% hold requirement on future stock option exercise decisions.




For purposes of this Section 4, “After Tax Net Profit” means the total dollar
value of the shares that you elect to acquire by exercise under this Option,
determined as of the date of exercise, minus the total of (i) the Exercise Price
for these shares, and (ii) the amount of all applicable federal, state and local
income tax, employment tax and other similar fees that must be withheld in
connection with the exercise.


5.    Termination of Option. If your full-time System Company employment or
part-time System Company employment under the Company’s Phased Retirement
Program should terminate prior to the expiration of ten years from the Grant
Date, you, or your designated Beneficiary or heirs, as applicable, shall have
the following periods of time (“Remaining Exercise Period”), as specified below
and as determined by the Committee in its sole discretion, to exercise the
Option, to the extent vested at the time your employment terminates or as
otherwise set forth below:
 
(a)    If you die while actively employed with a System Company, any unvested
portion of the Option will immediately vest, and the Remaining Exercise Period
for your designated Beneficiary or heirs, as applicable, shall end on the date
that is 10 years following the Grant Date.


(b)    If you Retire from System Company employment or your employment
terminates because you have become Totally Disabled any unvested portion of the
Option shall immediately vest and the Remaining Exercise Period shall end on the
date that is 10 years following the Grant Date.



2

--------------------------------------------------------------------------------



(c)    If your employment with a System Company terminates for “Cause,” both the
vested and unvested portions of the Option shall immediately terminate and the
Remaining Exercise Period shall immediately end.


(d)    If your full-time System Company employment or part-time System Company
employment under the Company’s Phased Retirement Program terminates for any
other reason not set forth in Subsections 5(a), (b) or (c) above, any unvested
portion of the Option will terminate, and the Remaining Exercise Period for the
vested portion of the Option shall end on the earlier of the date that is 10
years following the Grant Date or the date that is 90 days following your last
date of System Company employment.


(e)     Except as provided below for an employee on an extended leave of absence
bridge to retirement under an approved severance program under the Entergy
System Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan for
Officers and Directors (ML 1-5) Plan No. 538, if you are approved by your System
Company employer for a leave of absence (whether paid or unpaid) for reasons
other than Total Disability, your Option, to the extent not fully vested, will
continue to vest while you remain on the approved leave of absence upon each
anniversary of the Grant Date. If your System Company employment terminates
during such approved leave period, the Remaining Exercise Period for your vested
Option, if any, shall be determined in accordance with the provisions of
Subsections 5(a) through (d) above, depending upon the reason for such
termination. Employees on an extended leave of absence bridge to retirement
under an approved severance program under the Entergy System Severance Pay Plan
No. 537 or the Entergy System Severance Pay Plan for Officers and Directors (ML
1-5) Plan No. 538, shall not be considered under the Plan or this Agreement as
full-time employees or part-time System Company employees under the Company’s
Phased Retirement Program during the extended leave of absence bridge period,
and their System Company employment shall be considered terminated for purposes
of vesting in Awards under the Plan and this Agreement as of the commencement of
their extended leave of absence bridge period.


6.    Change of Control. Notwithstanding any provision of Section 5 to the
contrary, if within 24 months following the effective date of a Change in
Control, your System employment is terminated by a System Company without Cause
or by you for Good Reason, then any portion of the Option that is not vested and
is outstanding as of the effective date of a Change in Control, shall become
fully vested and exercisable as of the date your System employment is
terminated, and any such vested and exercisable Option may be exercised within
the remaining term of the Option.


7.    Objection to Option Grant. If for any reason you do not wish to receive
this Option grant, you must file a written objection with HR Employee Services
on or before April 15, 2014. If you file such a written objection, this Option
grant will be cancelled immediately. If you do not file a written objection with
HR Employee Services by such date, you shall be deemed to have accepted this
Option grant, effective January 30, 2014, subject to all of the terms and
conditions set forth in this Agreement.


8.    Entergy Policies.


(a) Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders. Participation in any hedging transaction with respect to
Common Stock (including Options) is prohibited.



3

--------------------------------------------------------------------------------



(b) Recoupment Policy. Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Options) from
“executive officers” for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended, if the Company is required to restate its financial
statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation whether or not the
financial statements were restated.
(c) Insider Trading Policy. All System Management Level 1-4 Participants are
considered Restricted Employees under the Entergy System Insider Trading Policy.
As a Restricted Employee, you may trade in Entergy Corporation securities only
during an open window period (and only if you are not in possession of material,
non-public information). Currently, window periods begin on the second business
day after the quarterly earnings release and run through the last business day
of the second month of the current quarter. In addition, the Insider Trading
Policy requires that you pre-clear all transactions involving Entergy securities
with Entergy Corporation’s Office of the General Counsel. All exercises of the
Option and transactions in the underlying Common Stock must be made in
compliance with the Insider Trading Policy as in effect at such time.


9.    Option Nontransferable. This Option may not be sold, exchanged, pledged,
transferred, assigned, or otherwise encumbered, hypothecated or disposed of by
you (or your designated Beneficiary) other than by (a) will or laws of descent
and distribution or (b) a qualified domestic relations order (as defined by the
Internal Revenue Code).


10.    Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


11.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Agreement shall be subject to all
terms and conditions of the Plan. Any capitalized term which is not defined in
this Agreement shall have the meaning set forth in the Plan. If any terms of
this Agreement are inconsistent with the terms of the Plan, the terms of the
Plan shall govern.


12.    Amendments. This Agreement may be amended or modified at any time only by
an instrument in writing signed by the parties hereto. The Plan may be amended,
modified or terminated only in accordance with its terms.


13.    Rights as a Shareholder. Neither you nor any of your successors in
interest shall have any rights as a stockholder of the Company with respect to
any shares of Common Stock subject to the Option until either (i) such shares
are credited to a separate book entry account in your name by Wells Fargo; or
(ii) the date of issuance of a stock certificate for such shares of Common
Stock.


14.    Agreement Not a Contract of Employment. Neither the Plan, the granting of
the Option, this Agreement nor any other action taken pursuant to the Plan shall
constitute or be evidence of any agreement or understanding, express or implied,
that you have a right to continue as an employee of any System Company for any
period of time or at any specific rate of compensation.



4

--------------------------------------------------------------------------------



15.    Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.


16.    Definitions. For purposes of this Agreement, “Retire” and “Retirement”
shall mean (a) you separate from service with the System Companies and at the
time you separate from service you are eligible to retire and commence
retirement benefits under a Company-sponsored qualified defined benefit pension
plan, or (b) if you are not eligible to participate in a Company-sponsored
qualified defined benefit pension plan at the time you separate from service
with the System Companies, you separate from service with the System Companies
after attaining age 55 and with ten (10) or more years of employment service
with System Companies.


/s/ Jennifer Raeder



5